Citation Nr: 0711793	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected residuals of cold injury to both feet 
and residuals of bilateral ankle injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Billie J. Grey
INTRODUCTION

The veteran's active military duty from July 1983 to November 
1988 involved two periods of service.  The first period (from 
July 1983 to February 1986) included honorable service.  The 
second period (from February 1986 to November 1988) involved 
other than honorable service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied service 
connection for hypertension secondary to service-connected 
residuals of cold injury to both feet and residuals of 
bilateral ankle injuries.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

At the hearing held before the Board in May 2006, the veteran 
provided copies of VA medical records dated from January 1994 
to March 2006.  The veteran also testified that he has been 
receiving treatment at the VA Medical Center (VAMC) in Waco, 
Texas, since approximately 1989 (within one year of his 
discharge from active service).  Hearing transcript (T.) 
at 5, 7-9.  Importantly, the claims folder contains no VA 
medical records dated prior to January 1994 or since March 
2006.  Accordingly, a remand is required for purposes of 
obtaining and associating with the record copies of all of 
the veteran's VA treatment records not previously obtained.  

Additionally, a review of the claims folder indicates that 
the veteran was scheduled for a compensation and pension 
examination at the Dallas, Texas, VAMC, but that he failed to 
report for this examination.  During the May 2006 hearing, 
the veteran requested that the examination be rescheduled at 
another VA medical facility, such as the Waco VAMC, Houston 
VAMC, or San Antonio VAOPC.  For the reasons discussed during 
the hearing, the Board finds this request to be entirely 
reasonable.  According, a remand also is required for 
purposes of scheduling the veteran for a VA medical 
examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  

Accordingly, this matter is REMANDED to the Agency of 
Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain and associate 
with the record all records of VA 
treatment received by the veteran at the 
Waco VAMC and/or the Central Texas VA 
Health Care System from November 1988 to 
January 1994, and from March 2006 to the 
present.  

2.  Thereafter, the veteran should be 
scheduled for VA cardiovascular and cold 
injury protocol examinations.  The 
examinations should not be scheduled at 
the Dallas VAMC.  Instead, the 
examinations should be scheduled at either 
the Waco VAMC, the Houston VAMC, or the 
San Antonio VAOPC.  The claims folder must 
be made available to the examiner(s) in 
conjunction with the examinations.  
Further, the appropriate examiner (if more 
than one) should be requested to provide 
an opinion concerning whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that any diagnosed 
hypertension is being caused or aggravated 
by the veteran's service-connected 
residuals of cold injury to both feet and 
bilateral ankle injuries.  In addition, 
the examiner should be requested to 
provide an opinion concerning whether any 
limitations in physical activity caused by 
these service connected conditions can be 
etiologically related to the onset of 
hypertension.  In that regard, the 
examiner should address the veterans 
contention that his service-connected 
disabilities have prevented him from 
exercising and that this inactivity, in 
turn, has caused him to gain weight and 
develop hypertension.  Complete rationales 
should be provided for all opinions 
expressed.   

3.  The AOJ should then re-adjudicate the 
issue of entitlement to service connection 
for hypertension secondary to service-
connected residuals of cold injury to both 
feet and residuals of bilateral ankle 
injuries.  If the decision remains in any 
way adverse to the veteran, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans 


Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


